MEMORANDUM ***
Charles August Schlund III appeals pro se from the district court’s order dismissing his action alleging, inter alia, a wide-ranging conspiracy involving “implants used for torture and/or surveillance.” We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), we affirm.
The district court properly granted President Bush’s motion to dismiss the claims against him because Schlund’s allegations that Bush deprived him of his constitutional rights were conelusory and based on unreasonable inferences. See id.; see also Simmons v. Sacramento County Sup.Ct., 318 F.3d 1156, 1161 (9th Cir.2003) (conelusory allegations of conspiracy to deprive plaintiff of due process insufficient to state a claim).
Schlund’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.